DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Mexico on 9/6/18. It is noted, however, that applicant has not filed a certified copy of the MX/A/2018/010739 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one of the modular units joined to another modular unit with grommets and tie bars (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 24: There appears to be inadequate support, either written or shown, for the joining of modular units by grommets (emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 18: Lines 6-7, it unclear as to how “the first plurality of rods” includes upper straight rods and lower straight rods. Examiner notes the first plurality of rods were previously recited to comprise zig-zag bends.  It appears the limitation should instead be directed to --the second plurality of rods--.  Line 9, it’s unclear if the limitation “at least one vertex” is referencing one of the previously recited vertexes.  For the purpose of examination, the limitation is considered to be directed to --at least one of the vertexes--.
With regard to claim 20: Line 2, the limitation “the vertex” lacks sufficient antecedent basis.  Lines 3 and 4, the limitation “the bottom” lacks sufficient antecedent basis. Line 3, the limitation “the top” lacks sufficient antecedent basis.  Lines 4 and 5, the limitation “the concrete slab” lacks sufficient antecedent basis.
With regard to claim 21: It’s unclear as to what extends above and below the structural mesh.
With regard to claim 22: Line 1-2, the limitation “the saddles” lacks sufficient antecedent basis.  Line 3, it’s unclear if the limitation “a floor” is referencing one of the floors recited in claim 18.
With regard to claim 23: The limitation “the concrete slab” lacks sufficient antecedent basis.
With regard to claim 24: It’s unclear if the limitation “another modular unit” is referencing the previously recited modular units.  For the purpose of examination, the limitation is considered to be directed to “another of the modular units”.

Claims 18-24 are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US 2,140,283) in view of Bai (CN 105040877 A).
With regard to claim 18: Faber discloses a structural mesh (fig. 1) capable of use for floors and pavements comprising: 
a plurality of first rods (13-15), each one of the first rods (13-15) having zig-zag bends, each bend having a corresponding vertex, the vertexes including top vertexes and bottom vertexes, the top vertexes disposed on a first plane and the bottom vertexes disposed on a second plane, the first plane spaced apart from the second plane (figs. 1-2); and 
a plurality of second rods (10-11), each of the second rods (10-11) being straight, the plurality of second rods (10-11)  including upper straight rods (10 extending longitudinally) and lower straight rods (11 extending latitudinally), the upper straight rods (10 extending longitudinally) disposed on the first plane and the lower straight rods (11 extending latitudinally) disposed on the second plane, each of the upper straight rods (10 extending longitudinally) and each of the lower straight rods (11 extending latitudinally) being welded to at least one of the vertexes, the upper straight rods (10 extending longitudinally) are disposed at a first angle relative to one of the first rods and the lower straight rods (11 extending latitudinally) are disposed at a second angle relative to the one of the first rods, wherein the upper straight rods (10 extending longitudinally) and the lower straight rods (11 extending latitudinally) define a plurality of parallelograms (figs. 1-2; pg. 2, lines 10-16).
Faber does not disclose the parallelograms are rhombuses, each rhombus having a pair of acute angles and a pair of obtuse angles.  
However, Bai discloses a mesh with a rhombic grid shape, each rhombus having a pair of acute angles and a pair of obtuse angles (pg. 2, lines 25-34 of translation; fig. 2).
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallelograms of the mesh of Faber to be rhombuses each having a pair of acute angles and a pair of obtuse angles such taught by Bai in order to provide a configuration for reinforcing a concrete slab to withstand predetermined live and dead loading.  No new or unpredictable results would be obtained from defining rhombuses between the upper straight rods and the lower straight rods.
With regard to claim 19: Fable discloses a longitudinal separation between each of the first rods  (10-11) is relative to a height of the first rods (figs. 1-2)
Fable in view of Bai does not disclose that the longitudinal separation between each of the first rods is twice the height of the first rods.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Fable to the rods have separation of any predetermined value, including have the claimed separation, in order to withstand  predetermined live and dead loading.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 20: Fable discloses that the first rods (10-11) are interspersed in a starting position of the reinforcement, wherein where one the vertexes of a first one of the first rods (10-11) begins in the bottom, a second one of the first rods (10-11) will go to the top, a third one of the first rods (10-11)  will be in the bottom and so on until a width of the concrete slab (18-19) is covered, and which depends on a thickness or design of the concrete slab (figs. 1-2).  
With regard to claim 21: Fable discloses a slab (18 and 19) extending above the structural mesh and below the structural mesh (fig. 2).  
With regard to claim 23: Faber discloses a slab is partially concrete (19) including a lightweight porous composition (18) forming a lower portion of the slab (pg. 2, lines 37-40 and 44-48). 
Faber in view of Bai does not disclose the light porous composition can be concrete.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available light porous compositions.   Lightweight concrete is a well-known material for use in panel and/or slabs and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as sound insulation, thermal insulation, and strength.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Fable in view of Bai not disclose a concrete slab comprises a thickness of between 10 cm and 50 cm.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slab of Fable to have the thickness be any predetermined value, including have value within the claimed thickness range, in order to withstand  predetermined live and dead loading.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US 2,140,283) in view of Bai (CN 105040877 A) and  in further view of Eckenrodt (US 4,575,985).
With regard to claim 22: Fable in view Bai fails to disclose saddles of the concrete slab function to assemble the structural mesh and to provide separation with a base of a floor to be covered.  
However, Eckenrodt discloses saddles (1) for supporting rods (fig. 3; abstract).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the structural mesh of Fable previously modified by Bai to include saddles such as taught by Eckenrodt in order to provide a means of supporting the structural mesh in a desired position for reinforcement of the concrete slab. As per the modification, the saddles of the concrete slab function to assemble the structural mesh and to provide separation with a base of a floor to be covered.  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US 2,140,283) in view of Bai (CN 105040877 A) and  in further view of Katsalidis (US 2013/0047539 A1).
With regard to claim 24: Faber in view of Bai does not disclose the structural mesh includes modular units, and one of the modular units is joined to another of the modular units by grommets and tie bars.
However, Katsalidis discloses ties bars (4312 and 4314) arranged on a mesh for joining modular units (adjacent sections) of the mesh (4308, 4310 and 4320) (fig. 42; par. 0195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural mesh of Faber previously modified by Bai to include modular units joined to one another by tie bars such as taught by Katsalidis in order to provide a convenient means for joining modular units of a mesh to another for reinforcing a floor slab according to  predetermined live and dead loading.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Examiner notes the rejection relies on the secondary reference of Bai to teach a  mesh with a rhombic grid shape, each rhombus having a pair of acute angles and a pair of obtuse angles (pg. 2, lines 25-34 of translation; fig. 2).
The objection of the specification has been withdrawn in view of the amendment filed 6/29/22.
The previous objection to the drawings has been withdrawn in view of the amendment filed 6/29/22.
The objection of claim 14 has been withdrawn in view of the amendment filed 6/29/22.
The rejection of claims 12-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 6/29/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE T FONSECA/Primary Examiner, Art Unit 3633